                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                 CIVIL ACTION


INRE WAWA,INC.                                                   This document applies to the
DATA SECURITY LITIGATION                                         Employee Track.


                                                                 No. 19-6019
                                                                 and all related cases.

                                               ORDER

        AND NOW, this 12th day of May, 2021, upon consideration of the Employee Plaintiffs'

Original Complaint (Doc. No. 1, Case No. 20-248), 1 the Employee Plaintiffs' Amended Complaint

(Doc. No. 131), Wawa, Inc.'s Motion to Dismiss the Amended Complaint or, in the alternative, to Stay

(Doc. No. 143), the Consumer Plaintiffs' Partial Joinder in Wawa's Motion to Dismiss (Doc. No. 148),

the Employee Plaintiffs' Opposition to Wawa's Motion to Dismiss (Doc. No. 149), the Consumer

Plaintiffs' Reply (Doc. No. 154), Wawa's Reply (Doc. No. 155), oral argument held on November 10,

2020, the Employee Plaintiffs' Supplemental Memorandum (Doc. No. 166), Wawa's Supplemental

Brief (Doc. No. 167), the Consumer Plaintiffs' Notice of Supplemental Authority (Doc. No. 171 ), and

for the reasons discussed in the accompanying Memorandum, it is ORDERED that Wawa's Motion

to Dismiss (Doc. No. 143) is GRANTED IN PART. Counts VI and VII of the Employee Plaintiffs'

Amended Complaint (Doc. No. 131) are DISMISSED. The Motion (Doc. No. 143) is DENIED in all

other respects.




                                                        UNITED STATES DISTRICT JUDGE


        The Original Complaint was filed under McGlade et al. v. Wawa, Inc. et al., Case No. 20-248. This
case, and others related to the Wawa data security incident, were later consolidated under lead Case No.
19-6019.

                                                    1
